In Motorcoach Operators' Ass'n, Inc., v. City of Detroit, reported in 284 Mich. 321, the trial *Page 188 
court entered a decree dismissing the bill of complaint and containing the following provision:
"It is further ordered, adjudged and decreed, that the restraining order or injunction, as the case may be, which was heretofore issued in this cause, shall be and the same is hereby continued in full force and effect pending appeal from this decree and until the final determination on appeal provided said cause shall be submitted and prosecuted at the April, 1938, term of said Supreme Court, and provided further, that if said cause is not submitted and prosecuted at the April, 1938, term of said Supreme Court, then said restraining order or injunction shall be automatically dissolved, unless the same shall be extended by the Supreme Court."
Plaintiffs thereupon filed petition for writ of mandamus in this court to compel defendant to vacate and set aside that portion of the decree continuing the temporary injunction. The decision of this court in Motorcoach Operators' Ass'n, Inc., v.City of Detroit, supra, affirming the decree of the trial court dismissing the bill, dissolved the injunction in question here. All questions raised on the present motion are now moot questions the determination of which would profit no one.
The writ is denied. A public question being involved, there will be no costs to either party.
WIEST, C.J., and BUTZEL, POTTER, CHANDLER, NORTH, and McALLISTER, JJ., concurred. BUSHNELL, J., did not sit. *Page 189